Citation Nr: 1602829	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-22 143	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her friend, R.C.




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1950 to October 1953.  He died in February 2012.  The Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  Jurisdiction rests with the VA Regional Office (RO) in Muskogee, Oklahoma, from which the appeal was certified.  

In December 2015, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  A February 2012 death certificate lists the immediate and sole cause of death as end stage renal disease.  The Appellant asserts that the Veteran's renal disease was incurred as a result of exposure to chemicals while the Veteran was attending chemical school and from when he was stationed in Korea during active duty service.  She also asserted that the Veteran's Parkinson's disease may have contributed to his renal disease, and that his Parkinson's disease may have also been due to chemical exposure.  The Appellant testified that she did not know what kind of chemicals the Veteran may have been exposed to during chemical school or from being stationed in Korea.  Therefore, a remand is warranted to determine what type of chemicals the Veteran may have been exposed to, and whether these would have affected his end stage renal disease or Parkinson's disease.

Moreover, a VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death has not been obtained.  In such cases, to comply with its duty to assist VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit." DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty service.  As the Veteran attended chemical school during active duty service, it is possible that he was exposed to chemicals that could have been hazardous to his health.  He may have also been exposed to chemicals while he was stationed in Korea.  Consequently, the Board finds that a VA medical opinion is appropriate to determine the relationship, if any, between the Veteran's death and his exposure to chemicals during active duty service. 





Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Department of the Army to determine what types of chemicals were being used in chemical school from October 1950 to October 1953, and to determine what type of chemicals the Veteran might have been exposed to while he was stationed in Korea from October 1950 to October 1953.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant and her representative should be so notified.  If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant and her attorney in accordance with 38 C.F.R. § 3.159(e).  

2.  Once this development has been complete, and if the record indicates the nature of any chemicals that the Veteran was exposed to, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability related to service.  The claims file, to include a copy of this Remand, should be made available to the VA examiner.  After a review of the claims file, to include service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's end stage renal disease or Parkinson's disease had its onset in, was caused by, or is otherwise related to active duty, to include as due to exposure to chemicals present in chemical school or in Korea from October 1950 to October 1953.  

If, and only if, the VA examiner opines that the Veteran's end stage renal disease was etiologically related to chemical exposure during active duty service, the examiner should also opine:

a.  Whether the Veteran's end stage renal disease was the immediate or underlying cause of death or was etiologically related thereto.

b.  Whether the Veteran's end stage renal disease was etiologically related to his active duty service but did not cause or contribute to the Veteran's death.

c.  Whether the Veteran's end stage renal disease caused or aggravated the Veteran's Parkinson's disease.

If, and only if, the VA examiner opines that the Veteran's Parkinson's disease was etiologically related to chemical exposure during active duty service, the VA examiner should also opine: 

a.  Whether the Veteran's Parkinson's disease was the immediate or underlying cause of death or was etiologically related thereto.

b.  Whether the Veteran's Parkinson's disease was etiologically related to his active duty service but did not cause or contribute to the Veteran's death.

c.  Whether the Veteran's Parkinson's disease caused or aggravated the Veteran's end stage renal disease.  

The VA examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claimant as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, issue the Appellant and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




